EXHIBIT 10.16

[g56092kki001.jpg]

 


SECURITY AGREEMENT

For value received, and in consideration of one or more loans, letters of credit
or other financial accommodations extended by JPMorgan Chase Bank, N.A. or any
of its subsidiaries or affiliates (the “Bank”), to Avistar Communications
Corporation, a Delaware corporation (the “Grantor”), the Grantor and the Bank
agree as follows:

1.             Definitions.

“Collateral” means all personal property of the Grantor whether presently
existing or hereafter created or acquired, and wherever located, including but
not limited to: (i) accounts (including health-care-insurance receivables),
chattel paper, deposit accounts, documents (including negotiable documents),
equipment, general intangibles, goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Grantor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; (ii) all claims, demands, causes and choses
in action in respect of any of the foregoing and all all accessions and
additions thereto; and (iii) any and all cash and non-cash proceeds and products
of any of the foregoing, including without limitation, any and all proceeds of
any insurance, indemnity, instruments, warranty or guaranty payable to such
Grantor from time to time with respect to the Collateral and any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

“Default” shall mean each “Event of Default” (as defined in the Note).

“Liabilities” means indebtedness, obligations and liabilities of any kind of the
Grantor to the Bank, now or in the future, absolute or contingent, direct or
indirect, joint or several, due or not due, arising by operation of law or
otherwise, and costs and expenses incurred by the Bank in connection with the
Collateral, this Agreement or any Liability Document.

“Liability Document” means any instrument, agreement or document evidencing or
delivered in connection with the Liabilities (including, without limitation, the
Note), as amended from time to time.

“Loan” shall have the meaning given such term in the Note.

“Note” means the Revolving Promissory Note (Libor/Prime) dated as of
December 23, 2006 by the Grantor in favor of the Bank in the maximum principal
amount of $10,000,000, as amended from time to time.

“UCC” means the Uniform Commercial Code in effect in the State of New York. 
Unless the context otherwise requires, all terms used in this Agreement which
are defined in the UCC will have the meanings stated in the UCC.

2.             Grant of Security Interest.  As security for the payment of all
the Liabilities, the Grantor pledges, transfers and assigns to the Bank and
grants to the Bank a security interest in and right of setoff against, the
Collateral.

3.             Agreements, Representations and Warranties of the Grantor and
Rights of the Bank.

(a)           The Grantor represents and warrants that: the Grantor is the sole
owner of the Collateral and the Collateral is free of all encumbrances except
for the security interest in favor of the Bank created by this Agreement


--------------------------------------------------------------------------------


(b)           The Grantor irrevocably authorizes the Bank to exercise the rights
granted to the Bank herein, at its option, for its own benefit, either in its
own name or in the name of the Grantor, and appoints the Bank as its
attorney-in-fact to take all action permitted under this Agreement.

(c)           Without the prior written consent of the Bank, the Grantor agrees
not to sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, any Collateral (other than sales of inventory and any
grants of non-exclusive licenses or similar arrangements for the use of property
of the Borrower, in each case in the ordinary course of business and consistent
with past practice), nor will the Grantor create, incur or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, encumbrance, option or
any other charge with respect to any of the Collateral, or any interest therein,
or any proceeds thereof, except for the lien and security interest provided for
by this Agreement or as otherwise provided in any other Liability Document.

(d)           The Grantor will not change jurisdiction of its incorporation or
organization (by migratory merger or otherwise) except upon 30 days’ prior
written notice to the Bank.

(e)           The Bank may, in its name, or in the name of the Grantor:  (i)
execute and file financing statements under the UCC or any other filings or
notices necessary or desirable to create, perfect or preserve its security
interest, all without notice (except as required by applicable law and not
waivable) and without liability except to account for property actually received
by it; (ii) demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any item of the
Collateral  (but shall be under no obligation to do so); (iii) make any
notification (to the issuer of any certificate or security, or otherwise, or
take any other action in connection with the perfection or preservation of its
security interest  or any enforcement of remedies, and retain any documents
evidencing the title of the Grantor to any item of the Collateral; and (iv)
issue entitlement orders with respect to any of the Collateral.

The Grantor agrees that it will not file or permit to be filed any termination
statement with respect to the Collateral or any financing or like statement with
respect to the Collateral in which the Bank is not named as the sole secured
party or otherwise dispose of, grant any option with respect to, or pledge, or
otherwise encumber the Collateral.  At the request of the Bank the Grantor
agrees to do all other things which the Bank may deem necessary or advisable in
order to perfect and preserve its security interest, perfection and operational
control and to give effect to the rights granted to the Bank under this
Agreement or enable the Bank to comply with any applicable laws or regulations. 
Notwithstanding the foregoing, the Bank does not assume any duty with respect to
the Collateral and is not required to take any action to collect, preserve or
protect its or the Grantor’s rights in any item of the Collateral.  The Grantor
releases the Bank and agrees to hold the Bank harmless from any claims, causes
of action and demands at any time arising with respect to this Agreement, the
use or disposition of any item of the Collateral or any action taken or omitted
to be taken by the Bank with respect thereto.

4.             Currency Conversion.  For calculation purposes, any currency in
which the Collateral is denominated (the “Collateral Currency”) will be
converted into the currency of the Liabilities (the “Liability Currency”) at the
spot rate of exchange for the purchase of the Liability Currency with the
Collateral Currency quoted by the Bank at such place as the Bank deems
appropriate (or, if no such rate is quoted on any relevant date, estimated by
the Bank on the basis of the Bank’s last quoted spot rate) or another prevailing
rate that the Bank deems more appropriate.

5.             Remedies.

On a Default, the Bank will have the rights and remedies under the UCC and the
other rights granted to the Bank under this Agreement and may exercise its
rights without regard to any premium or penalty from liquidation of any
Collateral and without regard to the Grantor’s basis or holding period for any
Collateral.

The Bank may sell in the Borough of Manhattan, New York City, or elsewhere, in
one or more sales or parcels, at the price as the Bank deems best, for cash or
on credit or for other property, for immediate or future delivery, any item of
the Collateral, at any broker’s board or at public or private sale, in any
reasonable manner permissible under the UCC (except that, to the extent
permissible under the UCC, the Grantor waives any requirements of the UCC) and
the Bank or anyone else may be the purchaser of the Collateral and hold it free
from any claim or right including, without limitation, any equity of redemption
of the Grantor, which right the Grantor expressly waives.

2


--------------------------------------------------------------------------------


The Bank may also, in its sole discretion: (i) convert any part of the
Collateral Currency into the Liability Currency;  (ii) hold any monies or
proceeds representing the Collateral in a cash collateral account in the
Liability Currency or other currency that the Bank reasonably selects; (iii)
invest such monies or proceeds on behalf of the Grantor; and (iv) apply any
portion of the Collateral, first, to all costs and expenses of the Bank, second,
to the payment of interest on the Liabilities and any fees or commissions to
which the Bank may be entitled, third, to the payment of principal of the
Liabilities, whether or not then due, and fourth, to the Grantor.

The Grantor will pay to the Bank all expenses (including attorneys’ fees and
legal expenses incurred by the Bank and the allocated costs of its in-house
counsel) in connection with the exercise of any of the Bank’s rights or
obligations under this Agreement or the Liability Documents.  The Grantor will
take any action requested by the Bank to allow it to sell or dispose of the
Collateral.  Notwithstanding that the Bank may continue to hold Collateral and
regardless of the value of the Collateral, the applicable Liability Party will
remain liable for the payment in full of any unpaid  balance of the Liabilities.

6.             Jurisdiction.

To the maximum extent not prohibited by applicable law, the Grantor hereby
irrevocably: (i) submits to the jurisdiction of any New York state or United
States federal court sitting in New York City over any action or proceeding
arising out of this Agreement;(ii) agrees that all claims in respect of such
action or proceeding may be held and determined in such New York state or
federal court;  (iii) agrees that any action or proceeding brought against the
Bank may be brought only in a New York state or United States federal court
sitting in New York county;  (iv) consents to the service of process in any such
action or proceeding in either of said courts by mailing thereof by the Bank by
registered or certified mail, postage prepaid, to the Grantor at its address
specified on the signature page hereof, or at the Grantor’s most recent mailing
address as set forth in the records of the Bank; and (v) waives any defense on
the basis of inconvenient forum.

The Grantor agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdiction by suit or
proceeding in such state.  Nothing herein shall affect the right of the Bank to
serve legal process in any other manner permitted by law or affect the right of
the Bank to bring any action or proceeding against the Grantor or its property
in the courts of any other jurisdiction.

7.             Waiver of Jury Trial.  THE UNDERSIGNED AND THE BANK EACH WAIVE
ANY RIGHT TO JURY TRIAL.

8.             Notices.  Unless otherwise agreed in writing, notices may be
given to the Bank and the Grantor at their telecopier numbers (confirmed by
telephone to their telephone numbers) or addresses listed on the signature page
of this Agreement, or such other telecopier (and telephone) number or addresses
communicated in writing by either party to the other.  Notices to the Bank are
effective on receipt.

9.             Miscellaneous.

(a)           This Agreement shall be binding on the Grantor and its successors
and assigns and shall inure to the benefit of the Bank and its successors and
assigns, except that the Grantor may not delegate any of its obligations
hereunder without the prior written consent of the Bank.

(b)           No amendment or waiver of any provision of this Agreement nor
consent to any departure by the Grantor will be effective unless it is in
writing and signed by the Grantor and the Bank and will be effective only in
that specific instance and for that specific purpose.  No failure on the part of
the Bank to exercise, and no delay in exercising, any right will operate as a
waiver or preclude any other or further exercise or the exercise of any other
right.

3


--------------------------------------------------------------------------------


(c)           The rights and remedies in this Agreement are cumulative and not
exclusive of any rights and remedies which the Bank may have under law or under
other agreements or arrangements with the Grantor or any Liability Party.

(d)           The provisions of this Agreement are intended to be severable.  If
for any reason any provision of this Agreement is not valid or enforceable in
whole or in part in any jurisdiction, that provision will, as to that
jurisdiction, be ineffective to the extent of that invalidity or
unenforceability without in any manner affecting the validity or enforceability
in any other jurisdiction or the remaining provisions of this Agreement.

(e)           The Grantor hereby waives presentment, notice of dishonor and
protest of all instruments included in or evidencing the Liabilities or the
Collateral and any other notices and demands, whether or not relating to those
instruments.

(f)            This Agreement is governed by and construed according to the law
of the State of New York, without regard to the conflict of laws principles, and
with the laws of the United States of America as applicable.

(g)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.

The rest of this page is intentionally blank.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Grantor has signed this Agreement as of December 22,
2006.

ACCEPTED:

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 J.P. Morgan Trust Company, N.A.

 

 

 

 

 

 

By:

/s/ Nancy A. Sheppard

 

 

 

Name: Nancy A. Sheppard

 

 

 

Title:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices to the Bank:

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.
Private Bank Credit
Attn:  Patricia DeLeo
345 Park Avenue, Floor 04
New York, NY 10154-0004

 

 

 

With a courtesy copy to

 

 

 

JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 12th floor
San Francisco, CA 94105

 

 

 

 

 

 

 

 

 

Avistar Communications Corporation

 

 

 

 

 

 

 

 

 

By:

/s/Robert J. Habig

 

 

 

Name: Robert J. Habig

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address for Notices to the Grantor:

 

 

 

 

 

 

 

 

 

 

Attn:  Robert Habig
555 Twin Dolphin Drive
3rd Floor
Redwood Shores, CA 94065
Telecopier:  (650) 610-2505
Telephone:  (650) 610-2910

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


 

State of

 

  )

 

 

 

 

 

  )

ss.:

 

County of

 

  )

 

 

 

On the ____ day of December in the year 2006, before me, the Grantor, personally
appeared _____________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

State of

 

  )

 

 

 

 

 

  )

ss.:

 

County of

 

  )

 

 

 

On the ____ day of December in the year 2006, before me, the Grantor, personally
appeared _____________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

6


--------------------------------------------------------------------------------